 



Exhibit 10.4
ROBBINS & MYERS, INC.
AWARD AGREEMENT FOR
SPECIAL RESTRICTED SHARE AWARD TO SAEID RAHIMIAN
UNDER ROBBINS & MYERS, INC. 2004 STOCK INCENTIVE PLAN
This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and Saeid Rahimian (“Executive”).
     A. Executive is a Group Vice President of the Company; and the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company has determined that a special Restricted Share Award should be made to
Executive under the Company’s 2004 Incentive Stock Plan As Amended (the “Plan”),
a copy of which has been provided to Executive and is incorporated herein by
this reference;
     B. For the purpose of encouraging Executive to exercise strong leadership
in the growth and development of the Company’s businesses, to build value for
shareholders and to have a substantial proprietary interest in the Company
through stock ownership, the Committee has authorized this special award of
Restricted Shares; and
     C. Any capitalized term used herein that is not defined herein shall have
the meaning ascribed to it in the Plan.
NOW, THEREFORE, THE COMPANY AND EXECUTIVE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:
SECTION 1. RESTRICTED SHARE AWARD.
1.1 Grant of Restricted Shares
(a) The Company hereby grants to Executive on October 6, 2005 (the “Award
Date”), subject to the terms and conditions of the Plan and subject further to
the terms and conditions of this Agreement, EIGHT THOUSAND (8,000) common shares
of the Company (the “Restricted Shares”) as a Restricted Share Award under the
Plan. If and when the restrictions set forth in Section 1.2 expire in accordance
with the terms of this Agreement without forfeiture of the Restricted Shares,
and upon satisfaction of all other applicable conditions with respect to the
Restricted Shares, such shares shall no longer be considered restricted for
purposes of this Agreement.
(b) As soon practicable after the Award Date, the Company shall direct that a
stock certificate representing the Restricted Shares be registered in the name
of and issued to Executive. Such certificate shall be held in the custody of the
Company or its designee until such Restricted Shares are no longer considered
restricted.
Exhibit 10.4

 



--------------------------------------------------------------------------------



 



(c) By executing this Agreement, Executive irrevocably appoints the Vice
President, Finance and the Secretary of the Company, and each of them, as his
true and lawful attorney in fact, with power (i) to sign in Executive’s name and
on Executive’s behalf stock certificates and stock powers covering the
Restricted Shares and such other documents and instruments as the Committee
deems necessary or desirable to carry out the terms of this Agreement and
(ii) to take such other action as the Committee deems necessary or desirable to
effectuate the terms of this Agreement. This power, being coupled with an
interest, is irrevocable. Executive agrees to execute such other stock powers
and documents as may be reasonably requested from time to time by the Committee
to effectuate the terms of this Agreement.
(d) Each certificate for the Restricted Shares shall bear the following legend
(the “Legend”):
“The ownership and transferability of this certificate and the common shares
represented hereby are subject to the terms and conditions (including
forfeiture) of the Robbins & Myers, Inc. 2004 Stock Incentive Plan As Amended
and an Award Agreement for Restricted Shares entered into between the registered
owner and Robbins & Myers, Inc. Copies of such Plan and Agreement are on file in
the executive offices of Robbins & Myers, Inc.”
In addition, the stock certificate for the Restricted Shares shall be subject to
such stop-transfer orders and other restrictions as the Company may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange or securities association upon which
the common shares are then listed, and any applicable federal or state
securities law, and the Company may cause a legend or legends to be placed on
such certificate or certificates to make appropriate reference to such
restrictions.
(e) As soon as administratively practicable following the Vesting Date (as
defined in Section 1.3), and upon the satisfaction of all other applicable
conditions with respect to the Restricted Shares, the Company shall deliver or
cause to be delivered to Executive a certificate or certificates for the
Restricted Shares which shall not bear the Legend.
1.2 Restrictions.
(a) Executive shall have all rights and privileges of a shareholder with respect
to the Restricted Shares, including the right to vote and receive dividends or
other distributions with respect to the Restricted Shares, except that the
following restrictions shall apply:
(i) Executive shall not be entitled to delivery of the certificate for the
Restricted Shares until the Vesting Date and upon the satisfaction of all other
applicable conditions;
(ii) Restricted Shares may not be sold, transferred, assigned or subject any
encumbrance, pledge, or charge or disposed of for any reason until the Vesting
Date;
(iii) All common shares distributed as a dividend or distribution, if any, with
respect to the Restricted Shares prior to the Vesting Date shall be delivered to
and held by the Company and
Exhibit 10.4

 



--------------------------------------------------------------------------------



 



subject to the same restrictions as the Restricted Shares in respect of which
the dividend or distribution was made; and
(iv) All unvested Restricted Shares shall be forfeited and returned to the
Company and all rights of Executive with respect to such shares shall terminate
in their entirety on the terms and conditions set forth in Section 1.4(b).
(b) Any attempt to dispose of unvested Restricted Shares or any interest in such
shares in a manner contrary to the restrictions set forth in this Agreement
shall be void and of no effect.
1.3 Vesting.
Subject to the provisions contained in Sections 1.4 and 1.5, the restrictions
set forth in Section 1.2 with respect to the Restricted Shares shall expire on
October 5, 2008 (the “Vesting Date”).
1.4 Acceleration on Share Performance; Forfeiture; Change of Control
(a) Notwithstanding any provision of this Agreement to the contrary, if at any
time after July 5, 2006, the closing prices of a Common Share as reported on the
New York Stock Exchange-Composite Transactions Tape are $29.00 or higher for a
continuous 90-day period, then, on the day immediately following the last day of
such 90-day period, all of the Restricted Shares shall vest and such date shall
be the Vesting Date for the Restricted Shares awarded under this Agreement.
(b) If Executive’s employment with the Company terminates for any reason, all
unvested Restricted Shares shall be forfeited by Executive as of the date of
termination. In the event of any such forfeiture, all such forfeited Restricted
Shares shall become the property of the Company and the certificate or
certificates representing such Restricted Shares shall be returned immediately
to the Company.
(c) In the event of a Change of Control of the Company, all unvested Restricted
Shares shall automatically become fully vested on the date when the Change of
Control is deemed to have occurred and such date shall be the Vesting Date for
Restricted Shares that vest on such date.
1.5 Committee’s Discretion.
Notwithstanding any provision of this Agreement to the contrary, the Committee
shall have discretion to waive any forfeiture of the Restricted Shares and any
other conditions set forth in this Agreement, but only to the extent any such
waiver of the forfeiture or condition is permitted by the terms of the Plan.
1.5 Payment of Applicable Taxes.
No Restricted Shares shall be delivered to Executive after vesting until any
taxes payable with respect to the vesting of the Restricted Shares have been
withheld by the Company or paid by Executive. Executive may use Common Shares to
pay the Company all or any part of the
Exhibit 10.4

 



--------------------------------------------------------------------------------



 



mandatory federal, state or local withholding tax payments. Payment of
applicable taxes may be made as follows: (i) in cash, (ii) payment in Common
Shares owned by Executive, including those that have vested under the Plan, or
(iii) by a combination of the methods described above
SECTION 2. REPRESENTATIONS OF EXECUTIVE.
Executive hereby represents to the Company that Executive has read and
understands the provisions of this Agreement and the Plan, and Executive
acknowledges that Executive is relying solely on his or her own advisors with
respect to the tax consequences of this Restricted Share Award.
SECTION 3. NOTICES.
All notices or communications under this Agreement shall be in writing,
addressed as follows:

To the Company:   Robbins & Myers, Inc.
1400 Kettering Tower
Dayton, Ohio 45423
Attention: Vice President, Human Resources

To Executive:   At the last residence address of Executive on file with the
Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.
SECTION 4. PLAN CONTROLLING.
The Award is subject all of the terms and conditions of the Plan. In the event
of a conflict between the Plan and this Agreement, the provisions of the Plan
shall control.
SECTION 5. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.
SECTION 6. SEVERABILITY.
Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and
Exhibit 10.4

 



--------------------------------------------------------------------------------



 



effect.
SECTION 7. STRICT CONSTRUCTION.
No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.
SECTION 8. DEFINITIONS.
(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Shares of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Shares of the surviving entity) at
least 80% of the total voting power represented by the Voting Shares of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the date shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets.
(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Employee, Company includes any Subsidiary of the
Company.
(c) “Fair Market Value” means the average of the high and low prices of a Common
Share on the date when the value of a Common Share is to be determined, as
reported on the New York Stock Exchange-Composite Transactions Tape; or, if no
sale of Common Shares is reported on such date, then the next preceding date on
which a sale occurred; or if the Common Shares are no longer listed on such
exchange, the determination of such value shall be made by the
Exhibit 10.4

 



--------------------------------------------------------------------------------



 



Committee in accordance with applicable provisions of the Internal Revenue Code
and related regulations promulgated under the Code.
IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the Award Date.

          ROBBINS & MYERS, INC.    
 
       
By:
       
Name:
 
 
Peter C. Wallace    
Title:
  President and Chief Executive Officer    
 
       
EXECUTIVE
   
 
             
Name:
  Saeid Rahimian    

Exhibit 10.4

 